                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH

 HEATHER H.,

                         Plaintiff,                   ORDER ADOPTING REPORT AND
                                                          RECOMMENDATION
         v.

 ANDREW M. SAUL,
                                                       Case No. 2:16-cv-01056-JNP-CMR
                         Defendant.
                                                       Judge Jill N. Parrish


       On December 20, 2019, Magistrate Judge Cecilia M. Romero issued a Report and

Recommendation that this court affirm the final agency decision of the Commissioner of Social

Security denying the disability insurance benefits claimed by Heather H. [Docket 40]. The Report

and Recommendation advised Heather H. that a failure to object within 14 days of service could

result in a waiver of objections upon review by this court. She did not file an objection within the

14-day time limit.

       Heather H.’s failure to object waived any argument that the Report and Recommendation

was in error. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996).

The court need not apply this waiver rule as a procedural bar if “the interests of justice so dictate.”

Id. (quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)). The court has reviewed

the Report and Recommendation and its conclusion that the Commissioner’s denial of benefits is

supported by substantial evidence. The court concludes that the Report and Recommendation is

not clearly erroneous and finds that the interests of justice do not warrant deviation from the waiver

rule. The court, therefore, ADOPTS IN FULL the Report and Recommendation.

       Accordingly, the court ORDERS as follows:
1. The Report and Recommendation [Docket 40] is ADOPTED IN FULL.

2. The court affirms the final agency decision of the Commissioner of Social Security

   denying benefits.

SO ORDERED January 7, 2020.

                                   BY THE COURT:



                                   ______________________________________
                                   JILL N. PARRISH
                                   United States District Judge




                                         2
